Civil action to recover agent's commissions on insurance premium renewals, "paid to and accepted by the (defendant) company, while this (agency) contract is in force . . . limit 9 years."
The defendant sought to terminate its agency contract with the plaintiff, prior to the expiration of the ninth renewal of some of the policies written by plaintiff. This suit is to recover commissions on such renewals up to the 9th on each policy.
Judgment of nonsuit was entered in the municipal court of the city of High Point, which was reversed on appeal to the Superior Court of Guilford County. *Page 833 
From the ruling of the Superior Court the defendant appeals, assigning errors.
The Court being evenly divided in opinion, Clarkson, J., not sitting, the judgment of the Superior Court is affirmed and stands, according to the uniform practice of appellate courts, as the decision in this case, without becoming a precedent. Com. Co. v. Mfg. Co., 201 N.C. 823, 159 S.E. 411;Raynor v. Ins. Co., 193 N.C. 385, 137 S.E. 137; Jenkins v. Lbr. Co.,187 N.C. 864, 123 S.E. 82; Miller v. Bank, 176 N.C. 152,96 S.E. 977; Durham v. R. R., 113 N.C. 240, 18 S.E. 208.
Affirmed.